 



Exhibit 10.3
Execution Copy
“Notwithstanding anything herein to the contrary, the liens and security
interests granted to the Agent pursuant to this Agreement and the exercise of
any right or remedy by the Agent hereunder, are subject to the limitations and
provisions of the Intercreditor Agreement dated as of December 29, 2006 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), among Bank of America, N.A., The Bank of New York
Trust Company, N.A., Neenah Foundry Company and the Subsidiaries of Neenah
Foundry Company party thereto. In the event of any conflict between the terms of
the Intercreditor Agreement and the terms of this Agreement, the terms of the
Intercreditor Agreement shall govern”.
SECURITY AGREEMENT
          THIS SECURITY AGREEMENT (this “Agreement”) is made as of the 29th day
of December, 2006 by each of the undersigned Lien Grantors (the “Lien Grantors”)
in favor of The Bank of New York Trust Company, N.A. for the benefit of the
Secured Parties (as defined below). Certain capitalized terms as used herein are
defined in Section 1 hereof. Unless otherwise defined herein, capitalized terms
used herein and defined in the Indenture (as defined below) shall be used herein
as therein defined or, if not defined in the Indenture, as defined in the Code
(as defined below).
W I T N E S S E T H:
     WHEREAS, Neenah Foundry Company (the “Issuer”) and The Bank of New York
Trust Company, N.A., as trustee and collateral agent (in such capacity, the
“Agent”), have entered into an Indenture, dated as of December 29, 2006 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Indenture”), providing for the issuance of the 91/2% Senior Secured Notes due
2017 (“Notes”) of the Issuer, all as contemplated therein (with the holders from
time to time of Notes being referred to herein as the “Noteholders” and,
together with the Agent, as the “Secured Parties”);
     WHEREAS, the Issuer, various financial institutions from time to time party
thereto and Bank of America, N.A., as administrative agent and collateral agent
(in such capacity, the “ABL Agent”), are party to and amended and restated loan
and security agreement, dated as of the date hereof (as so amended and restated
and as the same may be further amended, restated, supplemented or otherwise
modified from time to time, the “ABL Agreement”);
     WHEREAS, pursuant to the Note Guaranty, each Guarantor has jointly and
severally guaranteed to the Secured Parties the payment when due of all the
Obligations;
     WHEREAS, it is a condition precedent to the issuance of Notes by the Issuer
that each Lien Grantor shall have executed and delivered to the Agent this
Agreement;

 



--------------------------------------------------------------------------------



 



     WHEREAS, each Lien Grantor will obtain benefits from the issuance of Notes
by the Issuer under the Indenture and, accordingly, desires to execute this
Agreement in order to satisfy the condition described in the preceding recital;
     NOW, THEREFORE, in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1.   DEFINITIONS. As used in this Agreement:

     “ABL Agent” shall have the meaning provided to such term in the recitals
hereto.
     “ABL Agreement” shall have the meaning provided to such term in the
recitals hereto.
     “Account Debtor” shall have the meaning provided to such term in the ABL
Agreement as in effect on the date hereof.
     “Agreement” shall have the meaning provided to such term in the preamble.
     “Cash Collateral Account” shall have the meaning provided to such term in
Section 5.1.
     “Cash Distributions” shall mean dividends, interest and other distributions
and payments (including proceeds of liquidation, sale or other disposition) made
or received in cash upon or with respect to any Collateral.
     “Code” shall mean the Uniform Commercial Code as in effect from time to
time in the State of New York; provided that, if perfection or the effect of
perfection or non-perfection or the priority of any Lien granted hereunder on
any Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than New York, “Code” shall mean the Uniform Commercial Code
as in effect from time to time in such other jurisdiction for purposes of the
provisions hereof relating to such perfection, effect of perfection or
non-perfection or priority.
     “Collateral” shall mean all of the Property and interests in Property
described in Section 2 of this Agreement, and all other property that now or
hereafter secures the payment and performance of any of the Obligations.
     “Computer Hardware and Software” shall mean all of each Lien Grantor’s
rights (including rights as licensee and lessee) with respect to (i) computer
and other electronic data processing hardware, including all integrated computer
systems, central processing units, memory units, display terminals, printers,
computer elements, card readers, tape drives, hard and soft disk drives, cables,
electrical supply hardware, generators, power equalizers, accessories,
peripheral devices and other related computer hardware; (ii) all Software and
all software programs designed for use on the computers and electronic data
processing hardware described in clause (i) above, including all operating
system software, utilities and application programs in any form (source code and
object code in magnetic tape, disk or hard copy format or any other listings
whatsoever); (iii) any firmware associated with any of the foregoing; and
(iv) any documentation for hardware, Software and firmware described in clauses
(i), (ii) and (iii) above,

2



--------------------------------------------------------------------------------



 



including flow charts, logic diagrams, manuals, specifications, training
materials, charts and pseudo codes.
     “Environmental Laws” shall have the meaning provided to such term in the
ABL Agreement as in effect on the date hereof.
     “Event of Default” shall have the meaning provided to such term in
Section 6.1.
     “Intellectual Property” shall have the meaning provided to such term in the
ABL Agreement as in effect on the date hereof.
     “Intellectual Property Mortgages” shall mean the Intellectual Property
Mortgages entered into between the Agent and certain Lien Grantors in respect of
the Intellectual Property described therein for the purpose of establishing the
Agent’s Liens with respect to such Intellectual Property.
     “Lien Grantors” shall have the meaning provided to such term in the
preamble.
     “Liquid Investment” means a Permitted Investment (other than commercial
paper) that matures within 30 days after it is first included in the Collateral.
     “Mortgage” shall mean a mortgage creating a Lien on real property in favor
of the Agent for the benefit of the Secured Parties and with such changes in the
form thereof as the Agent shall request for the purpose of conforming to local
practice for similar instruments in the jurisdiction where such real property is
located.
     “Noteholders” shall have the meaning provided to such term in the recitals
hereto.
     “Noteholder Documents” shall mean, collectively, this Agreement, the
Indenture, the Note Guaranty, the Perfection Certificate and all other
agreements, instruments and documents now or hereafter executed and/or delivered
by any Lien Grantor to the Agent or any other Secured Party in order to evidence
or secure the Obligations, as each may be amended, restated, supplemented or
otherwise modified from time to time.
     “Notes” shall have the meaning provided to such term in the recitals
hereto.
     “Obligations” shall mean, as to a Lien Grantor, all principal of all Notes
outstanding from time to time, all interest on such Notes (including
Post-Petition Interest), all other obligations with respect to the Notes and all
other advances, debts, liabilities, obligations, covenants and duties arising,
due or payable from such Lien Grantor to the Agent or any other Secured Party of
any kind or nature, present or future, in each case arising under the Note
Guaranty, the Indenture or any of the other Noteholder Documents to which such
Lien Grantor is a party, whether direct or indirect (including those acquired by
assignment), absolute or contingent, primary or secondary, due or to become due,
now existing or hereafter arising and however acquired. With respect to each
Lien Grantor that is a Guarantor, the term includes, without limitation, all
interest, charges, expenses, fees, attorneys’ fees and any other sums chargeable
to such Lien Grantor under the Note Guaranty, this Agreement or any of the other
Noteholder Documents.

3



--------------------------------------------------------------------------------



 



     “Perfection Certificate” shall mean a certificate substantially in the form
of Exhibit A hereto, completed and supplemented with the schedules contemplated
thereby to the satisfaction of the Agent, and signed by an officer of each Lien
Grantor.
     “Permitted Investments” shall mean investments in:

  (a)   direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States (or by any agency
thereof to the extent such obligations are backed by the full faith and credit
of the United States), in each case maturing within one year from the date of
acquisition thereof;     (b)   commercial paper maturing within 270 days from
the date of acquisition thereof and having, at such date of acquisition, the
highest credit rating obtainable from S&P or from Moody’s;     (c)  
certificates of deposit, banker’s acceptances and time deposits maturing within
180 days from the date of acquisition thereof issued or guaranteed by or placed
with, and money market deposit accounts issued or offered by, any domestic
office of any commercial bank organized under the laws of the United States or
any State thereof which has a combined capital and surplus and undivided profits
of at least $500,000,000; and     (d)   fully collateralized repurchase
agreements with a term of not more than 30 days for securities described in
clause (a) above and entered into with a financial institution satisfying the
criteria described in clause (c) above.

     “Personal Property Collateral” shall mean all property included in the
Collateral except Real Property Collateral.
     “Property” shall mean any interest of any Lien Grantor in any kind of
property or asset, whether real, personal or mixed, or tangible or intangible.
     “Post-Petition Interest” shall mean any interest that accrues after the
commencement of any case, proceeding or other action relating to the bankruptcy,
insolvency or reorganization of any one or more of the Lien Grantors (or would
accrue but for the operation of applicable bankruptcy or insolvency laws),
whether or not such interest is allowed or allowable as a claim in any such
proceeding.
     “Real Property Collateral” shall mean all real Property included in the
Collateral.
     “Secured Parties” shall have the meaning provided to such term in the
recitals hereto.
The foregoing definitions shall be equally applicable to the singular and plural
of the defined terms.

4



--------------------------------------------------------------------------------



 



2.   SECURITY INTEREST.

     2.1. Security Interest in Collateral. To secure the prompt payment and
performance to the Agent and each other Secured Party of the Obligations, each
Lien Grantor hereby grants to the Agent, for the benefit of the Secured Parties,
a continuing Lien upon all of such Lien Grantor’s assets, including all of the
following Property and interests in Property of such Lien Grantor, whether now
owned or existing or hereafter created, acquired or arising and wheresoever
located:

  (a)   Accounts;     (b)   Certificated Securities;     (c)   Chattel Paper;  
  (d)   Computer Hardware and Software and all rights with respect thereto,
including, any and all licenses, options, warranties, service contracts, program
services, test rights, maintenance rights, support rights, improvement rights,
renewal rights and indemnifications, and any substitutions, replacements,
additions or model conversions of any of the foregoing;     (e)   Contract
Rights;     (f)   Deposit Accounts;     (g)   Documents;     (h)   Equipment;  
  (i)   Financial Assets;     (j)   Fixtures;     (k)   General Intangibles,
including Payment Intangibles and Software;     (l)   Goods (including all of
its Equipment, Fixtures and Inventory), and all accessions, additions,
attachments, improvements, substitutions and replacements thereto and therefor;
    (m)   Instruments;     (n)   Intellectual Property;     (o)   Inventory;    
(p)   Investment Property;     (q)   money (of every jurisdiction whatsoever);  
  (r)   Letter-of-Credit Rights;

5



--------------------------------------------------------------------------------



 



  (s)   Payment Intangibles;     (t)   Security Entitlements;     (u)  
Software;     (v)   Supporting Obligations;     (w)   Uncertificated Securities;
and     (x)   to the extent not included in the foregoing, all other personal
property of any kind or description;

together with all books, records, writings, data bases, information and other
property relating to, used or useful in connection with, or evidencing,
embodying, incorporating or referring to any of the foregoing, and all Proceeds,
products, offspring, rents, issues, profits and returns of and from any of the
foregoing; provided, that to the extent that the provisions of any lease,
license, contract, permit, Document or Instrument expressly prohibit (which
prohibition is enforceable under applicable law) any assignment thereof (unless
such prohibition specifically excludes from its scope an assignment for
collateral security purposes) or the grant of a Lien therein, (i) the Agent will
not enforce its Lien in the applicable Lien Grantor’s rights under such lease,
license, contract, permit, Document or Instrument (other than in respect of the
Proceeds thereof) for so long as such prohibition continues, and (ii) to the
extent a violation of any such prohibition caused by the Lien under this
Section 2.1 would allow the counterparty to any such lease, license, contract,
permit, Document or Instrument to terminate the same under applicable law, then
such lease, license, contract, permit, Document or Instrument (other than in
respect of the Proceeds thereof) shall not constitute Collateral for so long as
such prohibition continues; it being understood that upon request of the Agent,
such Lien Grantor will in good faith use reasonable efforts to obtain consent
for the creation of a Lien in favor of the Agent (and to the Agent’s enforcement
of such Lien) in any lease, license, contract, permit, Document or Instrument
that prohibits any assignment thereof or the grant of a Lien therein; and
provided, further, that no Lien is granted in any “intent to use” trademark
applications until such time as a verified statement of use is filed.
     2.2. Other Collateral.
          2.2.1. Commercial Tort Claims. Each Lien Grantor shall promptly notify
the Agent in writing upon having a Commercial Tort Claim that arises after the
Issue Date against any third party and, upon request of the Agent, promptly
enter into an amendment to this Agreement and do such other acts or things
reasonably deemed necessary by the Agent to give the Agent a security interest
in any such Commercial Tort Claim. Each Lien Grantor represents and warrants
that as of the date of this Agreement, to its knowledge, it does not possess any
Commercial Tort Claims.
          2.2.2. Other Collateral. Each Lien Grantor shall promptly (i) notify
the Agent in writing upon acquiring or otherwise obtaining any Collateral after
the date hereof that consists of Deposit Accounts, Investment Property or
Letter-of-Credit Rights in (or relating to) an amount in excess of $250,000 or
Electronic Chattel Paper in (or relating to) an amount in excess of

6



--------------------------------------------------------------------------------



 



$1,000,000 and, upon the request of the Agent, promptly execute such other
documents, and do such other acts or things deemed appropriate by the Agent to
deliver to the Agent control with respect to such Collateral; (ii) notify the
Agent in writing upon acquiring or otherwise obtaining any Collateral after the
date hereof that consists of Documents or Instruments in (or relating to) an
amount in excess of $250,000 and, upon the request of the Agent, will promptly
execute such other documents, and do such other acts or things deemed
appropriate by the Agent to deliver to the Agent possession of such Documents
which are negotiable and Instruments, and, with respect to nonnegotiable
Documents, to have such nonnegotiable Documents issued in the name of the Agent;
(iii) notify the Agent in writing upon acquiring or otherwise obtaining any
Collateral after the date hereof that consists of motor vehicles and other Goods
subject to a certificate of title statute having an amount in excess of $250,000
and, upon the request of the Agent, promptly deliver such certificates of title,
execute such other documents, and do such other acts or things deemed
appropriate by the Agent to cause the Agent to have a perfected security
interest with respect to such Collateral; and (iv) with respect to any
Collateral having a value in excess of $250,000 that is in the possession of a
third party, other than Certificated Securities and Goods covered by a Document,
obtain an acknowledgement from the third party that it is holding the Collateral
for the benefit of the Agent.
     2.3. Lien Perfection; Further Assurances. Each Lien Grantor shall execute
such instruments, assignments or documents as are necessary to perfect the
Agent’s Lien upon any of the Collateral and shall take such other action as may
be required to perfect or to continue the perfection of the Agent’s Lien upon
the Collateral. Unless prohibited by applicable law, each Lien Grantor hereby
authorizes the Agent to execute and file any such financing statement,
including, without limitation, financing statements that indicate the Collateral
(i) as all assets of such Lien Grantor or words of similar effect, or (ii) as
being of an equal or lesser scope, or with greater or lesser detail, than as set
forth in Section 2.1, on such Lien Grantor’s behalf. Each Lien Grantor also
hereby ratifies its authorization for the Agent to have filed in any
jurisdiction any like financing statements or amendments thereto if filed prior
to the date hereof. The parties agree that a carbon, photographic or other
reproduction of this Agreement shall be sufficient as a financing statement and
may be filed in any appropriate office in lieu thereof. At the Agent’s request,
each Lien Grantor shall also promptly execute or cause to be executed and shall
deliver to the Agent any and all documents, instruments and agreements
reasonably deemed necessary by the Agent to give effect to or carry out the
terms of the Noteholder Documents.
3. REPRESENTATIONS AND WARRANTIES. Each Lien Grantor represents and warrants
that:
     3.1. Such Lien Grantor is duly organized, validly existing and in good
standing under the laws of the jurisdiction identified as its jurisdiction of
organization in the Perfection Certificate.
     3.2. Such Lien Grantor has good and marketable title to all its Collateral
(subject to exceptions that are, in the aggregate, not material), free and clear
of any Liens other than Permitted Liens.
     3.3. Such Lien Grantor has not performed any acts that might prevent the
Agent from enforcing any of the provisions of the Noteholder Documents or that
would limit the Agent in

7



--------------------------------------------------------------------------------



 



any such enforcement. No financing statement, security agreement, mortgage or
similar or equivalent document or instrument covering all or part of the
Collateral owned by such Lien Grantor is on file or of record in any
jurisdiction in which such filing or recording would be effective to perfect or
record a Lien on such Collateral, except financing statements, mortgages or
other similar or equivalent documents with respect to Permitted Liens. After the
Issue Date, no Collateral owned by such Lien Grantor will be in the possession
or under the control of any other Person having a claim thereto or security
interest therein, other than a Permitted Lien.
     3.4. The Agent’s Liens on all Personal Property Collateral owned by such
Lien Grantor (a) have been validly created, (b) will attach to each item of such
Collateral on the Issue Date (or, if such Lien Grantor first obtains rights
thereto on a later date, on such later date) and (c) when so attached, will
secure the Obligations.
     3.5. When the relevant Mortgages have been duly executed and delivered, the
Agent’s Liens on all Real Property Collateral owned by such Lien Grantor as of
the Issue Date granted thereunder will have been validly created and will secure
the Obligations. When such Mortgages have been duly recorded, such Liens will
rank prior to all other Liens (except Permitted Liens) on such Real Property
Collateral.
     3.6. The Lien Grantors have delivered the Perfection Certificate to the
Agent. The information set forth therein is correct and complete as of the Issue
Date. Within 60 days after the Issue Date, such Lien Grantor will furnish to the
Agent a file search report from each relevant UCC filing office listed in the
Perfection Certificate, showing the filing made at such filing office to perfect
the Agent’s Liens on the Collateral.
     3.7. When UCC financing statements describing the Collateral set forth in
Exhibit D to the Perfection Certificate have been filed in the offices specified
in such Perfection Certificate, the Agent’s Liens granted hereunder will
constitute perfected security interests in the Personal Property Collateral
owned by such Lien Grantor to the extent that a security interest therein may be
perfected by filing pursuant to the Code in such jurisdictions, prior to all
Liens and rights of others therein except Permitted Liens. Except for (a) the
filing of such UCC financing statements, (b) the filing of the Intellectual
Property Mortgages and (c) the due recordation of the Mortgages, no
registration, recordation or filing with any governmental body, agency or
official is required in connection with the execution or delivery of the
Noteholder Documents or is necessary for the validity or enforceability thereof
or for the perfection or due recordation of the Liens granted hereunder or for
the enforcement of such Liens.
4. COVENANTS. Each Lien Grantor covenants and agrees as follows:
     4.1. Location of Collateral. All Collateral, other than Goods in transit,
motor vehicles, Goods in the possession of employees in the ordinary course of
business and other miscellaneous immaterial items of Collateral not having a
value that exceeds $250,000 in the aggregate for all Lien Grantors, will at all
times be kept by a Lien Grantor, or a bailee, distributor, consignee,
warehousemen or similar party of a Lien Grantor, at one or more of the business
locations set forth in Exhibit B to the Perfection Certificate, as updated by
such Lien Grantor providing prior written notice to the Agent of any new
location.

8



--------------------------------------------------------------------------------



 



     4.2. Insurance of Collateral.
          4.2.1. Each Lien Grantor shall maintain and pay for insurance upon all
Collateral wherever located and with respect to the business of such Lien
Grantor, covering casualty, hazard, public liability, workers’ compensation,
business interruption and such other risks. Borrowers shall deliver certified
copies of such policies to the Agent as promptly as practicable, with
satisfactory lender’s loss payable endorsements, naming the Agent (on behalf of
the Secured Parties) jointly with the ABL Agent as a loss payee, assignee or
additional insured, as appropriate, as its interest may appear, showing only
such other loss payees, assignees and additional insureds as are satisfactory to
the Agent and with respect to business interruption insurance, an executed
collateral assignment thereof. Each policy of insurance or endorsement shall
contain a clause requiring the insurer to give not less than 10 days’ prior
written notice to the Agent in the event of cancellation of the policy for
nonpayment of premium and not less than 30 days’ prior written notice to the
Agent in the event of cancellation of the policy for any other reason whatsoever
and a clause specifying that the interest of the Agent shall not be impaired or
invalidated by any act or neglect of any Lien Grantor or the owner of the
Property or by the occupation of the premises for purposes more hazardous than
are permitted by said policy. Each Lien Grantor agrees to deliver to the Agent,
promptly as rendered, true copies of all reports made in any reporting forms to
insurance companies.
     4.3. Protection of Collateral. Neither the Agent nor any other Secured
Party shall be liable or responsible in any way for the safekeeping of any of
the Collateral or for any loss or damage thereto (except for reasonable care in
the custody thereof while any Collateral is in the Agent’s or such Secured
Party’s actual possession) or for any diminution in the value thereof, or for
any act or default of any warehouseman, carrier, forwarding agency, or other
person whomsoever, but the same shall be at the relevant Lien Grantors’ sole
risk.
     4.4. Administration of Accounts. Each Lien Grantor shall keep accurate and
complete records of its Accounts and all payments and collections thereon.
     4.5. Inventory. Each Lien Grantor shall keep accurate and complete records
of its Inventory.
     4.6. Equipment. Each Lien Grantor shall keep its Equipment in good
operating condition and repair, reasonable wear and tear excepted; prevent any
of its material Equipment from becoming affixed to any real Property leased to
such Lien Grantor such that an interest arises therein under the real estate
laws of the applicable jurisdiction, unless the landlord of such real Property
has executed a landlord waiver or leasehold mortgage in favor of the Agent; and
prevent any of its material Equipment from becoming an accession to any personal
Property other than Equipment that is subject to first priority (except for
Permitted Liens) Liens in favor of the Agent. Each Lien Grantor shall keep
accurate records itemizing and describing the kind, type, quantity and book
value of its Equipment and all dispositions thereof. Promptly after the
reasonable request therefor by the Agent, each Lien Grantor shall deliver to the
Agent any and all evidence of ownership, if any, of any of its Equipment.

9



--------------------------------------------------------------------------------



 



5. CASH COLLATERAL ACCOUNT.
     5.1. The Agent will establish with respect to the Lien Grantors an account
(the “Cash Collateral Account”), in the name and under the exclusive control of
the Agent, into which all amounts owned by the Lien Grantors that are to be
deposited therein pursuant to the Noteholder Documents shall be deposited from
time to time. The Cash Collateral Account will be operated as provided in this
Section 5.
     5.2. The Agent shall deposit the following amounts, as and when received by
it, in the Cash Collateral Account:

  (a)   each amount required by Section 11.02 of the Indenture to be deposited
in a Cash Collateral Account with respect to any sale, lease, transfer or other
disposition by a Lien Grantor of Primary Collateral;     (b)   each amount
received by a Lien Grantor as Casualty Proceeds required by Section 11.02 of the
Indenture to be deposited in a Cash Collateral Account; and     (c)   each
amount realized or otherwise received by the Agent with respect to assets of any
Lien Grantor upon any exercise of remedies pursuant to any Noteholder Document.

The Agent shall maintain such records and/or establish such sub-accounts as
shall be required to enable it to identify the amounts held in each Cash
Collateral Account from time to time pursuant to preceding clauses (a), (b) or
(c), as applicable. The Agent shall withdraw and apply amounts from the Cash
Collateral Account as provided in the Indenture.
     5.3. All Cash Distributions received with respect to assets held in the
Cash Collateral Account shall be deposited therein promptly upon receipt
thereof.
     5.4. Funds held in the Cash Collateral Account may, until withdrawn, be
invested and reinvested in such Liquid Investments as the relevant Lien Grantor
shall request in writing from time to time.
     5.5. If an Event of Default shall have occurred and be continuing, the
Agent may (a) liquidate any or all investments held in the Cash Collateral
Account and/or (b) withdraw any amounts held therein and apply such amounts as
provided in Section 6.10 of the Indenture.
     5.6. If immediately available cash on deposit in any Collateral Account is
not sufficient to make any distribution or withdrawal to be made pursuant
hereto, the Agent will cause to be liquidated, as promptly as practicable, such
investments held in or credited to the Cash Collateral Account as shall be
required to obtain sufficient cash to make such distribution or withdrawal and,
notwithstanding any other provision hereof, such distribution or withdrawal
shall not be made until such liquidation has taken place.

10



--------------------------------------------------------------------------------



 



6. DEFAULTS; RIGHTS AND REMEDIES ON DEFAULT.
     6.1. Event of Default. Each of the following occurrences shall constitute a
default under this Agreement (each, an “Event of Default”):

  (a)   Breach of Indenture. The occurrence of any Event of Default under the
Indenture; or     (b)   Breach under Noteholder Documents. Any Lien Grantor’s
failure to pay when due any Obligations, or the occurrence of any breach of the
terms and conditions contained in any Noteholder Document.

     6.2. Remedies. Upon the occurrence and during the continuance of an Event
of Default, the Agent shall have and may upon direction of the other Secured
Parties exercise from time to time the following other rights and remedies,
provided, however, that it shall be under no obligation to so exercise:

  (a)   All of the rights and remedies of a secured party under the Code or
under other applicable law, and all other legal and equitable rights to which
the Agent or the other Secured Parties may be entitled, all of which rights and
remedies shall be cumulative and shall be in addition to any other rights or
remedies contained in this Agreement or any of the other Noteholder Documents,
and none of which shall be exclusive.     (b)   The right to take immediate
possession of the Collateral, and to (i) require each Lien Grantor to assemble
the Collateral, at such Lien Grantor’s expense, and make it available to the
Agent at a place designated by the Agent which is reasonably convenient to both
parties, and (ii) enter any premises where any of the Collateral shall be
located and to keep and store the Collateral on said premises until sold (and if
said premises be the Property of a Lien Grantor, such Lien Grantor agrees not to
charge the Agent for storage thereof).     (c)   The right to sell or otherwise
dispose of all or any Collateral in its then condition, or after any further
manufacturing or processing thereof, at public or private sale or sales, with
such notice as may be required by law, in lots or in bulk, for cash or on
credit, all as the Agent, in its sole discretion, may deem advisable. The Agent
may, at the Agent’s option, disclaim any and all warranties regarding the
Collateral in connection with any such sale. Each Lien Grantor agrees that
10 days’ written notice to such Lien Grantor of any public or private sale or
other disposition of Collateral shall be reasonable notice thereof, and such
sale shall be at such locations as the Agent may designate in said notice. The
Agent shall have the right to conduct such sales on any Lien Grantor’s premises,
without charge therefor, and such sales may be adjourned from time to time in
accordance with applicable law. The Agent shall have the right to sell, lease or
otherwise dispose of the Collateral, or any part thereof, for cash, credit or
any combination thereof, and the Agent, on behalf of the Secured Parties, may
purchase all or any part of the Collateral at public or, if

11



--------------------------------------------------------------------------------



 



      permitted by law, private sale and, in lieu of actual payment of such
purchase price, may set off the amount of such price against the Obligations.
The proceeds realized from the sale of any Collateral shall be applied in a
manner that is consistent with the terms of the Indenture. If any deficiency
shall arise, the Lien Grantors shall remain liable to the Agent and the other
Secured Parties therefor. Any surplus shall be remitted to whomsoever shall be
legally entitled to the same.     (d)   The Agent is hereby granted a
non-exclusive license or other right to use, without charge, effective upon the
occurrence and continuance of an Event of Default, the Lien Grantors’ labels,
patents, copyrights, licenses, rights of use of any name, trade secrets,
tradenames, trademarks and advertising matter, or any Property of a similar
nature, as it pertains to the Collateral, in completing, advertising for sale
and selling any Collateral and the Lien Grantors’ rights under all licenses and
all franchise agreements shall inure to the Agent’s benefit.

     6.3. Remedies Cumulative; No Waiver. All covenants, conditions, provisions,
warranties, guaranties, indemnities, and other undertakings of each Lien Grantor
contained in this Agreement and the other Noteholder Documents, or in any
document referred to herein or contained in any agreement supplementary hereto
or in any schedule or in the Note Guaranty, given to the Agent or any other
Secured Party or contained in any other agreement between any Secured Party and
such Lien Grantor or between the Agent and such Lien Grantor heretofore,
concurrently, or hereafter entered into, shall be deemed cumulative to and not
in derogation or substitution of any of the terms, covenants, conditions, or
agreements of such Lien Grantor herein contained. The failure or delay of the
Agent or any other Secured Party to require strict performance by any Lien
Grantor of any provision of this Agreement or to exercise or enforce any rights,
Liens, powers, or remedies hereunder or under any of the aforesaid agreements or
other documents or security or Collateral shall not operate as a waiver of such
performance, Liens, rights, powers and remedies, but all such requirements,
Liens, rights, powers, and remedies shall continue in full force and effect
until all Obligations owing or to become owing from such Lien Grantor to the
Agent and each other Secured Party have been fully satisfied. None of the
undertakings, agreements, warranties, covenants and representations of any Lien
Grantor contained in this Agreement or any of the other Noteholder Documents and
no Default or Event of Default by any Lien Grantor under this Agreement or any
other Noteholder Document shall be deemed to have been suspended or waived by
the Secured Parties, unless such suspension or waiver is by an instrument in
writing specifying such suspension or waiver and is signed by a duly authorized
representative of the Agent and directed to such Lien Grantor.
7. MISCELLANEOUS.
     7.1. Power of Attorney. Each Lien Grantor hereby irrevocably designates,
makes, constitutes and appoints the Agent (and all Persons designated by the
Agent) as such Lien Grantor’s true and lawful attorney (and agent-in-fact),
solely with respect to the matters set forth in this Section 7.1, and the Agent,
or the Agent’s agent, may, without notice to such Lien Grantor and in such Lien
Grantor’s or the Agent’s name, but at the cost and expense of such Lien Grantor:

12



--------------------------------------------------------------------------------



 



          7.1.1. At such time or times as the Agent, in its sole discretion, may
determine, endorse such Lien Grantor’s name on any checks, notes, acceptances,
drafts, money orders or any other evidence of payment or proceeds of the
Collateral which come into the possession of the Agent or under the Agent’s
control.
          7.1.2. At such time or times after the occurrence and during the
continuance of an Event of Default (provided that the occurrence of an Event of
Default shall not be required with respect to clauses (iv), (vi) (except as set
forth below in such clause (vi)), (viii) and (ix) below), as the Agent or its
agent in its sole discretion may determine: (i) demand payment of the Accounts
from the Account Debtors, enforce payment of the Accounts by legal proceedings
or otherwise, and generally exercise all of the Lien Grantors’ rights and
remedies with respect to the collection of the Accounts; (ii) settle, adjust,
compromise, discharge or release any of the Accounts or other Collateral or any
legal proceedings brought to collect any of the Accounts or other Collateral;
(iii) sell or assign any of the Accounts and other Collateral upon such terms,
for such amounts and at such time or times as the Agent deems advisable, and at
the Agent’s option, with all warranties regarding the Collateral disclaimed;
(iv) take control, in any manner, of any item of payment or proceeds relating to
any Collateral; (v) prepare, file and sign any Lien Grantor’s name to a proof of
claim in bankruptcy or similar document against any Account Debtor or to any
notice of lien, assignment or satisfaction of lien or similar document in
connection with any of the Collateral; (vi) receive, open and dispose of all
mail addressed to any Lien Grantor and, if an Event of Default has occurred and
is continuing, notify postal authorities to change the address for delivery
thereof to such address as the Agent may designate until such time as no Event
of Default exists; provided, that any contents of such mail other than any
checks, notes, acceptances, drafts, money orders or other evidence of payment or
proceeds of the Collateral shall be furnished by the Agent to such Lien Grantor
in accordance with written instructions provided by such Lien Grantor;
(vii) endorse the name of any Lien Grantor upon any of the items of payment or
proceeds relating to any Collateral and deposit the same to the account of the
Agent on account of the Obligations; (viii) endorse the name of any Lien Grantor
upon any chattel paper, document, instrument, invoice, freight bill, bill of
lading or similar document or agreement relating to any Collateral; (ix) use any
Lien Grantor’s stationery and sign the name of such Lien Grantor to
verifications of the Accounts and notices thereof to Account Debtors (provided
that the Agent shall deliver drafts of any such written communication to such
Lien Grantor prior to the delivery thereof to any Account Debtors); (x) use the
information recorded on or contained in any data processing equipment and
Computer Hardware and Software relating to the Accounts, Inventory, Equipment
and any other Collateral; (xi) make and adjust claims under policies of
insurance to the extent related to the Collateral; and (xii) do all other acts
and things necessary, to fulfill any Lien Grantor’s obligations under this
Agreement.
          7.1.3. The power of attorney granted hereby shall constitute a power
coupled with an interest and shall be irrevocable.
     7.2. Indemnity. Each Lien Grantor jointly and severally hereby agrees to
indemnify the Agent and each other Secured Party (and each of their Affiliates)
and hold the Agent and each other Secured Party (and each of their Affiliates)
harmless from and against any liability, loss, damage, claim, suit, action or
proceeding suffered or incurred by any such Person (including reasonable
documented attorneys fees and legal expenses) as the result of such Lien
Grantor’s failure to observe, perform or discharge such Lien Grantor’s duties
hereunder, except those

13



--------------------------------------------------------------------------------



 



determined by a court of competent jurisdiction in a final nonappealable
judgment to have been caused by the gross negligence or willful misconduct of
the Agent or such Secured Party. In addition, each Lien Grantor shall defend the
Agent and each other Secured Party (and each of their Affiliates) against and
hold them harmless from all claims of any Person with respect to the Collateral
(except those resulting from the bad faith, gross negligence or intentional
misconduct of any such Person). Without limiting the generality of the
foregoing, each Lien Grantor shall indemnify and hold harmless the Agent and
each other Secured Party (and each of their Affiliates) from and against any
loss, damage, cost, expense or liability directly or indirectly arising out of
or under Environmental Laws, or attributable to the use, generation, storage,
release, threatened release, discharge, disposal or presence of any pollutants,
flammables, explosives, petroleum (including crude oil) or any fraction thereof,
radioactive materials, hazardous wastes, toxic substances or related materials,
including, without limitation, any substances defined as or included in the
definition of toxic or hazardous substances, wastes, or materials under any
Environmental Law, except for those losses, damages, costs, expenses or
liabilities determined by a court of competent jurisdiction in a final
nonappealable judgment to have been caused by the gross negligence or willful
misconduct of the Agent or such Secured Party. Notwithstanding any contrary
provision in this Agreement, the obligation of each Lien Grantor under this
Section 7.2 shall survive the payment in full of the non-indemnity Obligations
and the termination of this Agreement.
     7.3. Complete Agreement; Sale of Interest.

  (a)   The Noteholder Documents constitute the complete agreement among the
parties with respect to the subject matter hereof and may not be modified,
altered or amended, except by an agreement in writing signed by each Lien
Grantor and the Agent. No Lien Grantor may sell, assign or transfer any interest
in this Agreement or any of the other Noteholder Documents, or any of the
Obligations or any portion thereof, including, without limitation, such Lien
Grantor’s rights, title, interests, remedies, powers and duties hereunder or
thereunder.     (b)   Each Lien Grantor hereby consents to any Secured Party’s
participation, sale, assignment, transfer or other disposition, at any time or
times hereafter, of this Agreement, the Notes, any of the other Noteholder
Documents or any of the Obligations, or of any portion hereof or thereof,
including, without limitation, such Secured Party’s rights, title, interests,
remedies, powers and duties hereunder or thereunder, subject to the conditions
set forth in the Indenture.

     7.4. Modification of Agreement. No amendment, modification or waiver of any
provision of this Agreement nor consent to any departure by any Lien Grantor
herefrom, shall in any event be effective unless the same shall be in writing
and signed by the Agent and such Lien Grantor, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given.
     7.5. Reimbursement of Expenses. If, at any time or times regardless of
whether or not an Event of Default then exists, (i) the Agent incurs reasonable
and documented legal or

14



--------------------------------------------------------------------------------



 



accounting expenses or any other costs or out-of-pocket expenses in connection
with (1) the negotiation and preparation of this Agreement or any of the other
Noteholder Documents, any amendment of or modification of this Agreement or any
of the other Noteholder Documents or (2) the administration of this Agreement or
any of the other Noteholder Documents and the transactions contemplated hereby
and thereby; or (ii) the Agent or any other Secured Party incurs reasonable and
documented legal or accounting expenses or any other costs or out-of-pocket
expenses in connection with (1) any litigation, contest, dispute, suit,
proceeding or action (whether instituted by the Agent, any other Secured Party,
any Lien Grantor or any other Person) relating to the Collateral, this Agreement
or any of the other Noteholder Documents or any Lien Grantor’s affairs; (2) any
attempt to enforce any rights of the Agent or any other Secured Party against
any Lien Grantor or any other Person which may be obligated to the Agent or any
other Secured Party by virtue of this Agreement or any of the other Noteholder
Documents, including, without limitation, the Account Debtors; or (3) any
attempt to inspect, verify, protect, preserve, restore, collect, sell, liquidate
or otherwise dispose of or realize upon the Collateral; then all such legal and
accounting expenses, other costs and out of pocket expenses of the Agent or any
other Secured Party, as applicable, shall be charged to the Lien Grantors;
provided, that the Lien Grantors shall not be responsible for such expenses,
costs and out-of-pocket expenses to the extent incurred because of the gross
negligence, bad faith or willful misconduct of the Agent or such Secured Party.
All amounts chargeable to the Lien Grantors under this Section 7.5 shall be
Obligations secured by all of the Collateral, shall be payable within 15 days
following demand to the Agent or such other Secured Party, as the case may be,
and shall bear interest from the date due and owing until paid in full at the
rate applicable to the Notes. Each Lien Grantor shall also reimburse the Agent
for expenses incurred by the Agent in its administration of the Collateral to
the extent and in the manner provided in the Indenture.
     7.6. Perfection by Possession or Control. With respect to any provision in
this Agreement which requires any Lien Grantor to deliver possession of any
negotiable document, instrument, certificated securities, promissory notes or
other Collateral requiring possession thereof in order to perfect the security
interest of the Agent therein under the Code, or which requires the Agent to
have “control” (as defined in the Code) of investment property or deposit
accounts, in order to perfect the security interest of the Agent therein, until
the Discharge of the Bank Obligations (as defined in the Intercreditor
Agreement) has occurred, no such delivery to the Agent shall be required to the
extent such Collateral is delivered to the Bank Agent (as defined in the
Intercreditor Agreement) in accordance with the Bank Documents (as defined in
the Intercreditor Agreement), it being understood that the Bank Agent is acting
as non-fiduciary agent for the benefit of the Agent solely for the purpose of
perfecting the security interest in such Collateral pursuant to the terms of the
Intercreditor Agreement.
     7.7. Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement.
     7.8. Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the successors and assigns of each Lien Grantor, the Agent and
each other Secured Party.

15



--------------------------------------------------------------------------------



 



     7.9. Notice. Except as otherwise provided herein, all notices, requests and
demands to or upon a party hereto, to be effective, shall be in writing, return
receipt requested, by personal delivery against receipt, by overnight courier or
by facsimile and, unless otherwise expressly provided herein, shall be deemed to
have been validly served, given, delivered or received, as applicable,
immediately when delivered against receipt, one Business Day after deposit with
an overnight courier or, in the case of facsimile notice, when sent, addressed
as follows:

         
 
  If to the Agent:   The Bank of New York Trust Company, N.A.
 
      2 North LaSalle Street
 
      Suite 1020
 
      Chicago, IL 60602
 
      Attention:      Corporate Trust Administration
 
      Fax No.:         (312) 827-8542
 
       
 
  If to a Lien Grantor:   c/o Neenah Foundry Company
 
      2121 Brooks Avenue
 
      Neenah, Wisconsin 54957
 
      Attention:      Mr. Gary LaChey
 
      Fax No.:         (920) 729-3633
 
       
 
  With a copy to:   Quarles & Brady LLP
 
      411 East Wisconsin Avenue
 
      Milwaukee, Wisconsin 53202-4497
 
      Attention:      Andrew M. Barnes, Esq.
 
      Fax No.:         (411) 277-5105

or to such other address as each party may designate for itself by notice given
in accordance with this Section 7.8.
     7.10. Release; Termination.
          7.10.1. Upon any sale, lease, transfer or other disposition of any
item of Collateral that is consummated in compliance with the Indenture, the
Agent shall execute and deliver such documents that the relevant Lien Grantor
may reasonably request to evidence the release of any such item of Collateral
from the security interests granted hereunder.
          7.10.2. Upon the maturity of the Notes and payment in full of all
Obligations (other than contingent indemnity obligations), the security
interests granted hereunder shall terminate and all rights to the Collateral
shall revert back to the respective Lien Grantors. Upon such termination, the
Agent shall execute and deliver such documents that the Lien Grantors may
reasonably request to evidence such termination.
     7.11. Interpretation. No provision of this Agreement or any of the other
Noteholder Documents shall be construed against or interpreted to the
disadvantage of any party hereto by any court or other governmental or judicial
authority by reason of such party having or being deemed to have been
structured, drafted or dictated such provision.

16



--------------------------------------------------------------------------------



 



     7.12. Governing Law; Consent to Forum. THIS AGREEMENT HAS BEEN NEGOTIATED,
EXECUTED AND DELIVERED IN AND SHALL BE DEEMED TO HAVE BEEN MADE IN NEW YORK, NEW
YORK. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO ANY PRINCIPLES OF
CONFLICTS OF LAWS); PROVIDED, HOWEVER, THAT IF ANY OF THE COLLATERAL SHALL BE
LOCATED IN ANY JURISDICTION OTHER THAN NEW YORK, THE LAWS OF SUCH JURISDICTION
SHALL GOVERN THE METHOD, MANNER AND PROCEDURE FOR FORECLOSURE OF THE AGENT’S
LIEN UPON SUCH COLLATERAL AND THE ENFORCEMENT OF THE AGENT’S OTHER REMEDIES IN
RESPECT OF SUCH COLLATERAL TO THE EXTENT THAT THE LAWS OF SUCH JURISDICTION ARE
DIFFERENT FROM OR INCONSISTENT WITH THE LAWS OF NEW YORK. AS PART OF THE
CONSIDERATION FOR NEW VALUE RECEIVED, AND REGARDLESS OF ANY PRESENT OR FUTURE
DOMICILE OR PRINCIPAL PLACE OF BUSINESS OF ANY LIEN GRANTOR, THE AGENT OR ANY
OTHER SECURED PARTY, EACH LIEN GRANTOR HEREBY CONSENTS AND AGREES THAT THE
COURTS OF THE STATE OF NEW YORK, SITTING IN THE BOROUGH OF MANHATTAN, CITY OF
NEW YORK, OR, AT THE AGENT’S OPTION, THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK, SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND
DETERMINE ANY CLAIMS OR DISPUTES BETWEEN SUCH LIEN GRANTOR ON THE ONE HAND AND
THE AGENT OR ANY OTHER SECURED PARTY ON THE OTHER HAND PERTAINING TO THIS
AGREEMENT OR TO ANY MATTER ARISING OUT OF OR RELATED TO THIS AGREEMENT.
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN ANY AGREEMENT TO WHICH ANY LIEN
GRANTOR IS A PARTY, EACH LIEN GRANTOR EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE
TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH
LIEN GRANTOR HEREBY WAIVES ANY OBJECTION WHICH SUCH LIEN GRANTOR MAY HAVE BASED
UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS. EACH
LIEN GRANTOR HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER
PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH
SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL
ADDRESSED TO SUCH LIEN GRANTOR AT THE ADDRESS SET FORTH IN THIS AGREEMENT OR
OTHERWISE PROVIDED TO THE AGENT AS A NEW NOTICE ADDRESS IN ACCORDANCE WITH THE
TERMS HEREOF AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER
OF SUCH LIEN GRANTOR’S ACTUAL RECEIPT THEREOF OR FIVE (5) BUSINESS DAYS AFTER
DEPOSIT IN THE U.S. MAILS, PROPER POSTAGE PREPAID. NOTHING IN THIS AGREEMENT
SHALL BE DEEMED OR OPERATE TO AFFECT THE RIGHT OF THE AGENT OR ANY OTHER SECURED
PARTY TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW, OR TO
PRECLUDE THE ENFORCEMENT BY THE AGENT OR ANY OTHER SECURED PARTY OF ANY JUDGMENT
OR ORDER OBTAINED IN SUCH FORUM OR THE TAKING OF ANY ACTION UNDER THIS AGREEMENT
TO ENFORCE SAME IN ANY OTHER APPROPRIATE FORUM OR JURISDICTION.

17



--------------------------------------------------------------------------------



 



     7.13. Waivers. EACH LIEN GRANTOR IRREVOCABLY WAIVES (A) THE RIGHT TO TRIAL
BY JURY (WHICH THE AGENT HEREBY ALSO WAIVES) IN ANY ACTION, SUIT, PROCEEDING OF
COUNTERCLAIM OF ANY KIND ARISING OUT OF OR RELATED TO THIS AGREEMENT, OR ANY OF
THE OTHER NOTEHOLDER DOCUMENTS, THE OBLIGATIONS OR THE COLLATERAL;
(B) PRESENTMENT, DEMAND AND PROTEST AND NOTICE OF PRESENTMENT, PROTEST, DEFAULT,
NON PAYMENT, MATURITY, RELEASE, COMPROMISE, SETTLEMENT, EXTENSION OR RENEWAL OF
ANY OR ALL COMMERCIAL PAPER, ACCOUNTS, CONTRACT RIGHTS, DOCUMENTS, INSTRUMENTS,
CHATTEL PAPER AND GUARANTIES AT ANY TIME HELD BY THE AGENT OR ANY OTHER SECURED
PARTY, ON WHICH SUCH LIEN GRANTOR MAY IN ANY WAY BE LIABLE AND HEREBY RATIFIES
AND CONFIRMS WHATEVER THE AGENT OR ANY LENDER MAY DO IN THIS REGARD; (C) NOTICE
PRIOR TO TAKING POSSESSION OR CONTROL OF THE COLLATERAL OR ANY BOND OR SECURITY
WHICH MIGHT BE REQUIRED BY ANY COURT PRIOR TO ALLOWING THE AGENT TO EXERCISE ANY
REMEDIES HEREUNDER; (D) THE BENEFIT OF ALL VALUATION, APPRAISEMENT AND EXEMPTION
LAWS AND (E) NOTICE OF ACCEPTANCE HEREOF. EACH LIEN GRANTOR ACKNOWLEDGES THAT
THE FOREGOING WAIVERS ARE A MATERIAL INDUCEMENT TO THE AGENT’S ENTERING INTO
THIS AGREEMENT AND THAT THE AGENT IS RELYING UPON THE FOREGOING WAIVERS IN ITS
FUTURE DEALINGS WITH SUCH LIEN GRANTOR. EACH LIEN GRANTOR WARRANTS AND
REPRESENTS THAT IT HAS REVIEWED THE FOREGOING WAIVERS WITH ITS LEGAL COUNSEL AND
HAS KNOWINGLY AND VOLUNTARILY WAIVED ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY
BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
     7.14. Incorporation by Reference. In connection with its appointment and
acting hereunder the Agent is entitled to all rights, privileges, immunities,
protections, benefits and indemnities provided to it as Trustee under the
Indenture.
     7.15. Force Majeure. In no event shall the Agent be responsible or liable
for any failure or delay in the performance of its obligations hereunder arising
out of or caused by, directly or indirectly, forces beyond its control,
including, without limitation, strikes, work stoppages, accidents, acts of war
or terrorism, civil or military disturbances, nuclear or natural catastrophes or
acts of God, and interruptions, loss or malfunctions of utilities,
communications or computer (software and hardware) services; it being understood
that the Agent shall use reasonable efforts which are consistent with accepted
practices in the banking industry to resume performance as soon as practicable
under the circumstances.
     7.16. Limitation on Duty of Agent in Respect of Collateral;

  (a)   Beyond the exercise of reasonable care in the custody thereof, the Agent
shall have no duty as to any Collateral in its possession or control or in the
possession or control of any agent or bailee or any income thereon or as to
preservation of rights against prior parties or any other rights pertaining

18



--------------------------------------------------------------------------------



 



      thereto and the Agent shall not be responsible for filing any financing or
continuation statements or recording any documents or instruments in any public
office at any time or times or otherwise perfecting or maintaining the
perfection of any security interest in the Collateral. The Agent shall be deemed
to have exercised reasonable care in the custody of the Collateral in its
possession if the Collateral is accorded treatment substantially equal to that
which it accords its own property and shall not be liable or responsible for any
loss or diminution in the value of any of the Collateral, by reason of the act
or omission of any carrier, forwarding agency or other agent or bailee selected
by the Agent in good faith.

  (b)   The Agent shall not be responsible for the existence, genuineness or
value of any of the Collateral or for the validity, perfection, priority or
enforceability of the Liens granted in any of the Collateral, whether impaired
by operation of law or by reason of any of any action or omission to act on its
part hereunder, except to the extent such action or omission constitutes gross
negligence, bad faith or willful misconduct on the part of the Agent, for the
validity or sufficiency of the Collateral or any agreement or assignment
contained therein, for the validity of the title of the Lien Grantors to the
Collateral, for insuring the Collateral or for the payment of taxes, charges,
assessments or Liens upon the Collateral or otherwise as to the maintenance of
the Collateral.     (c)   Notwithstanding anything in this Agreement to the
contrary and for the avoidance of doubt, the Agent shall have no duty to act
outside of the United States in respect of any Collateral located in any
jurisdiction other than the United States.     (d)   The Lien Grantors agree to
record and file, at their own expense, financing statements (and continuation
statements when applicable) with respect to the Collateral now existing or
hereafter created meeting the requirements of applicable state law in such
manner and in such jurisdictions as are necessary to perfect, and maintain
perfected the security interests in the Collateral created hereunder and under
the other Noteholder Documents, and to deliver a file stamped copy of each such
financing statement or other evidence of filing to the Agent promptly
thearafter. The Agent shall be under no obligation whatsoever to file such
financing statements or continuation statements or to make any other filing
under the Code.

19



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed on the day and
year specified at the beginning hereof.

                  THE BANK OF NEW YORK TRUST COMPANY, N.A.,     as Agent
 
           
 
  By:   /s/ Roxane Ellwanger    
 
                Title: Assistant Vice President  





--------------------------------------------------------------------------------



 



NEENAH FOUNDRY COMPANY
ADVANCED CAST PRODUCTS, INC.
DALTON CORPORATION
DALTON CORPORATION, WARSAW MANUFACTURING FACILITY
DALTON CORPORATION, STRYKER MACHINING FACILITY CO.
DALTON CORPORATION, ASHLAND MANUFACTURING FACILITY
DALTON CORPORATION, KENDALLVILLE MANUFACTURING FACILITY
DEETER FOUNDRY, INC.
GREGG INDUSTRIES, INC.
MERCER FORGE CORPORATION
A&M SPECIALTIES, INC.
NEENAH TRANSPORT, INC.
CAST ALLOYS, INC.
BELCHER CORPORATION
PEERLESS CORPORATION,
each, as a Lien Grantor

            Acting on behalf of each of the Lien Grantors
      By:   /s/ Gary W. LaChey       Title: Corporate Vice President - Finance 
        and Chief Financial Officer     

